Per Curiam. Earnest Lee Wade was convicted of second degree escape and sentenced to ten years imprisonment and a $10,000 fine. He was declared a pauper, and Betty Dickey was appointed to represent him on appeal. After Dickey filed the appellant’s brief, appellant Wade asked that she be relieved and that he be allowed to proceed pro se. We granted the motion. Appellant now asks permission to “supplement” the brief filed by Dickey. What he is actually requesting, however, is not to supplement the brief but rather to adopt counsel’s brief but substitute his own argument on one point for the argument written by counsel. Appellant has attached to his motion the pro se brief he intends to file if this motion is granted. It does not conform to our rules.  The motion is denied. Appellant was appointed competent counsel. He chose to refuse her assistance by voluntarily electing to exercise his right to represent himself. We considered the brief filed by counsel to be withdrawn when counsel was relieved. Since the attorney’s brief is no longer subject to consideration, appellant is responsible for filing a brief which conforms to our rules and which fully presents all his arguments for reversal. See Green v. State, 277 Ark. 129, 639 S.W.2d 512 (1982). Motion denied. Purtle, J., not participating.